Citation Nr: 1740227	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 60 percent for subacute cutaneous lupus erythematosus (SCLE).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA RO.

This appeal was previously before the Board in February 2016.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

SCLE does not result in disfigurement of the head, face, or neck, with visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement; SCLE does not result in frequent exacerbations producing severe impairment of health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for SCLE have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6350, 4.118, Diagnostic Code 7809 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in January 2009, and neither the Veteran nor his representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's medical records have been obtained, to the extent available.  

The Veteran received examinations addressing his SCLE in January 2009, August 2011, and August 2016.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not requested a hearing before the Board.  The Board further finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Turning to the facts in this case, in November 2008, the Veteran complained of a rash on his left eyelid that had persisted for a month.  The Veteran was assessed with discoid lupus erythematosus (DLE) and prescribed a topical steroid.  The Veteran filed his claim of entitlement to an increased rating in December 2008.  Also in December 2008, the Veteran denied experiencing any symptoms of internal lupus.  The clinician noted that the Veteran had a very thin, erythematous, scaly plaque beneath his left eyebrow.  The clinician did not identify any other areas of lupus involvement.  The clinician assessed the Veteran with DLE, instructed him to continue using a topical steroid to treat a spot beneath the left eyelid, and discussed the possibility of using an oral steroid.  

The Veteran underwent a VA examination in January 2009, at which time the examiner noted two patches of pinkish erythema on the Veteran's face.  The first area was an irregular elliptical patch of approximately 4cm x 2cm along the right mid-jaw line.  The patch was not raised or scaling.  The second area was an irregular elliptical patch of approximately 3cm x 1cm along the lateral surface of the upper bridge of the nose.  The Veteran's skin was otherwise normal.  The examiner diagnosed the Veteran with SCLE, with the examiner noting that the Veteran had experienced a progressive course of the disease, with an increased duration of lesions despite the use of previously-effective treatments.  

In April 2009, a clinician noted that the Veteran complained of experiencing more frequent rashes on his face, chest, and shoulders.  The Veteran had no photosensitivity, and he experienced occasional ulcers in his mouth approximately four times a year.  The Veteran had no clear malar rash or clear Raynaud's symptoms, though the Veteran's hands felt cold and turned while.  The Veteran did not experience chronic headaches.  The Veteran had painful knuckles several times a year.  The clinician noted that the Veteran had no systemic symptoms.  The examiner diagnosed the Veteran with DLE, and noted that approximately 10 percent of those with DLE developed SLE.  The clinician stated that the Veteran had some features of an autoimmune disease such as possible mild Raynaud's syndrome and oral ulcers, but the examiner indicated that such symptoms were mild.  The clinician discussed prescribing the Veteran with Plaquenil to determine whether some of the Veteran's systemic symptoms improved with the drug.  Lab work showed that the Veteran's DLE was in remission.  

In March 2010, the Veteran and his spouse indicated that the Veteran experienced lesions associated with SCLE up to seven times yearly.  The lesions took up to two weeks to resolve with the use of oral steroids.  

The Veteran underwent an additional examination in August 2011, at which time the Veteran stated that he experienced lesions associated with SCLE up to seven times yearly, with lesions lasting for approximately two weeks each time.  The Veteran had no other symptoms.  The examiner observed no evidence of skin lesions, and physical examination of the Veteran was otherwise normal.  The examiner did not observe any evidence of malnutrition, and the Veteran's general appearance was normal.  The examiner indicated that if the Veteran's lesions were present, they would involve less than 5 percent of the total body surface area, and approximately 20 percent of the exposed body area.  The examiner diagnosed the Veteran with inactive SCLE.

In July 2012, the Veteran complained of a one-year history of thinning hair on the top of his scalp.  The Veteran felt good generally.  In November 2014, while the Veteran complained of lesions, the Veteran was noted to have no systemic symptoms of lupus.  In April 2016, the Veteran was noted to have a number of yellow-orange waxy umbilicated papules on his face, and a thin photo-distributed erythematous plaque along his right jawline.  The Veteran had no alopecia or other stigmata of lupus.  In June 2016, the Veteran complained of a sore on his mouth, and indicated that he developed ulcers in his mouth and on his tongue approximately eight times a year.  No ulcers were present on examination, but the clinician found that the ulcers were likely aphthae secondary to an autoimmune cause.  

The Veteran underwent an additional VA examination in August 2016.  The examiner found that the Veteran had a systemic or localized autoimmune disease in the form of DLE.  Examination of the Veteran's skin showed to visible plaques or disfigurement of the head, neck, or face.  There were no abnormal features, tissue loss, or gross distortion of the eyes, eyelids, ears, auricles, lip, cheeks, chest, or back.  The examiner noted that over the past 12 months, the Veteran constantly or near-constantly took topical corticosteroids to treat his rash and lesions, and the Veteran took Plaquenil orally.  The examiner found that the Veteran did not suffer from exacerbations of an autoimmune disease, including systemic lupus erythematosus (SLE), and the Veteran's autoimmune disease did not produce severe impairment of health.  The examiner indicated that the Veteran experienced cutaneous manifestations of autoimmune disease in the form of aphthous ulcers in the mouth.  None of the Veteran's total body area was affected by cutaneous manifestations.  The Veteran had no scarring alopecia or other scarring.  The Veteran had no other findings, signs, or symptoms attributable to an autoimmune disease.  

Turning to an analysis of these facts, the Board will address whether a rating in excess of 60 percent is available at any time.  The Veteran's SCLE is currently rated as 60 percent disabling under the criteria applicable to SCLE and DLE, which are to be rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-05), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  These ratings are not to be combined with a rating for SLE (Diagnostic Code 6350).  38 C.F.R. § 4.118, Diagnostic Code 7809.  

A greater rating based on Diagnostic Code 7800 requires disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  The eight characteristics of disfigurement are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding 6 square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

In this case, the medical evidence indicates that the Veteran's SCLE has not resulted in disfigurement, tissue loss, gross distortion or asymmetry of the features, nor does the Veteran so allege.  Furthermore, the evidence does not support a finding that the Veteran has shown six or more characteristics of disfigurement.  A greater rating under Diagnostic Code 7800 is unavailable.  Diagnostic Codes 7801 and 7802, both applicable to burn scars, and Diagnostic Code 7804, applicable to unstable or painful scars, do not provide for ratings in excess of the currently-assigned 60 percent rating.  Greater ratings under these Diagnostic Codes are thus unavailable.

Diagnostic Code 7805, applicable to "other" scars, rates any disabling effects from scars that are not considered under the previously-discussed Diagnostic Codes.  In this case, a rating in excess of 60 percent is unavailable to the Veteran under this Diagnostic Code because the dermatological symptoms associated with SCLE have not resulted in functional impairment.  The Veteran is currently in receipt of the maximum 60 percent evaluation under Diagnostic Code 7806, applicable to dermatitis or eczema.  A rating in excess of 60 percent is thus unavailable to the Veteran under the Diagnostic Code applicable to SCLE and DLE.  

With that said, the Board has additionally considered whether a greater rating is available to the Veteran based on SLE.  The rating criteria for SLE provide for a rating in excess of 60 percent only with a showing of acute SLE with frequent exacerbations, producing severe impairment of health.  SLE may be evaluated based either on an overall evaluation under 6350 or on an evaluation of its residuals under other Diagnostic Codes in an appropriate system or systems, whichever method results in a higher evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6350.  

In this case, even if the Board were to find that the Veteran indeed had SLE, the Board cannot find that the Veteran's symptoms have resulted in a "severe impairment of health" at any time.  No clinician has found the Veteran's health to be severely impaired by his symptoms, and the Veteran himself has not alleged that his symptoms are severe.  Instead, a review of the Veteran's symptoms show that the Veteran primarily experienced periodic lesions and aphthous ulcers associated with his SCLE; the Board finds that these symptoms do not produce a severe impairment of the Veteran's health.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due his SCLE.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A rating in excess of 60 percent for SCLE is denied.  



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


